DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant's election with traverse of claims 1-11in the reply filed on 08/10/2022 is acknowledged.  Applicant amend the non-elected claims to incorporate limitations of elected claim 1. Examiner find this persuasive, and consequently, Examiner has examined the previously non-elected claims 12-22. Therefore the restriction requirement as set forth in the Office action mailed on 06/28/2022 is hereby withdrawn. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter

Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-22 are allowed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawale et al (Pat. No. 11165753).

As per claim 1, Kawale discloses one or more non-transitory computer-readable media (NTCRM) comprising instructions, wherein execution of the instructions is operable to cause a client computing system to: while loading a web application (app) including a plurality of components (…browser extension installed on a web browser of a client monitors webpages accessed via the web browser…if the browser extension detects that a webpage has been accessed (interpreted as loading), the browser extension may obtain the webpage source information (e.g. HyperText Markup Language (HTML) code, JavaScript,…(interpreted as components)…see col.2 lines 2-8), identify a namespace of individual components of the plurality of components (the browser extension may append the encrypted identifier as a query parameter for a Uniform Resource Identifier (URI) of an inline frame…see col.2 lines 35-37; col.4 lines 30-40), create a secure membrane for each identified namespace (generating sandbox (interpreted as secure membrane) within the user interface of the browser application that can be used to evaluate the information provided by the item information service…which may generated the markup language code for creation of the inline frame…see col.6 lines 5-19), and execute the individual components within a corresponding secure membrane created for a namespace to which the individual components belong (col.7 line 61-col.8 line 25).


As per claim 2, Kawale discloses one or more NTCRM of claim 1, wherein, to create the secure membrane, execution of the instructions is operable to cause the client computing system to: generate an inline frame (iframe) for each identified namespace (col.7 lines 15-44).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawale et al (Pat. No. 11165753) in view of Lewis et al (Pub. No. US 2021/0150020).

As per claim 3, Kawale does not discloses generate a Hypertext Markup Language (HTML) document to include an iframe tag for each namespace. However Lewis discloses wherein, to create the iframe for each identified namespace, execution of the instructions is operable to cause the client computing system to: generate a Hypertext Markup Language (HTML) document to include an iframe tag for each namespace (see par. 27-28, 64-65). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Lewis in Kawale for including the above limitations because one ordinary skill in the art would recognize it would further improve techniques to reduce remote procedure calls, network utilization and latency while maintaining computer security…see Lewis, par. 2-3. 


As per claim 4, the combination of Kawale and Lewis discloses wherein, to create the secure membrane, execution of the instructions is operable to cause the client computing system to: create a realm object for each identified namespace (Lewis: see par. 66-67).


As per claim 5, the combination of Kawale and Lewis discloses wherein the secure membrane comprises a sandboxed realm isolated from other realms and one or more proxy objects with respective targets outside of the sandboxed realm (Lewis: see par. 51). 


As per claim 6, the combination of Kawale and Lewis discloses wherein, to create the secure membrane, execution of the instructions is operable to cause the client computing system to: remap global references in the sandboxed realm to be the one or more proxy objects created in the sandboxed realm (Lewis: see par. 18).


As per claim 11, the combination of Kawale and Lewis discloses wherein a manifest file for the individual components defines the namespace of the individual components (Lewis: 25-27).



Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to providing isolated component execution and mechanisms allowing communication between isolated component execution spaces.


Hicks et al (Pub. No. US 2009/0320119); “Extensible Content Service for Attributing User-Generated Content to Authored Content Providers”;
-Teaches the extensible content service may provide a client-side application that includes a control to generate or return a reference to the shareable content (e.g. inline frame tag, embed tag, java script…etc). 


Feasel (Pub. No. US 2021/0084038); “Transparently Using Origin Isolation to Protect Access Tokens”;
-Teaches identity proxy reviews the incoming message and determines whether to relay the request to secrets management proxy to obtain an access token….see par. 38.


Du et al (Pub. No. US 2015/0213259); “Web Service Sandbox System”;
-Teaches a web service sandbox system providing a user agent with a secure mechanism to retrieve content from a web service hosted in another domain that uses JSONP encoding to bypass same-origin policy restrictions…see par. 6-8.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499